Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Information Disclosure Statement
The Information Disclosure Statement filed on April 23rd, 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensors in multiple orientations (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a valve (pg13) and a pump (pg14-15).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sensors 110d-110f, junction 132, and fluidic section 121.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2 (L2), 4 (L2), 5 (L2), and 6 (L2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims will be interpreted as if the term “about” were removed. 

Claim 7 is rendered indefinite for reciting “classification of specified parts from the plurality of parts that are not recognizable from the outputs of one or more sensors from the set of sensors.” It is unclear how parts can be classified if they are not recognizable by the sensors. 

Claim 8 is rendered indefinite for reciting the term “economic value (L4).” The term “economic value” is not defined by the specification and the common definition (as found by a Google search) is “value that person places on an economic good based on the benefit that they derive from the good,” meaning that the term economic value can vary from person to person so it is unclear what is being used to determine “economic value”. 

Claim 9 is rendered indefinite for reciting “predicting characteristics of the aggregate of the parts.” There is no antecedent basis for this limitation in the claim and the meaning of this claim is unclear.

Claim 10 recites the limitation "the time varying signals " in L1.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as if it read “the signals.”

Claims 3 and 11 are rejected based on their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janda et al (US 9669433).

With regards to claim 1, Janda discloses an apparatus (Abstract), comprising a fluidic section including an input section (injection channel 28), the fluidic section being configured to receive a fluid including a plurality of parts therein (Col.6, L65-Col. 7, L4), the fluidic section further including at least two branches (particle recovery channels 34a-e) extending from the input section (Col.4, L23-25),  a set of sensors configured to capture information about the plurality of parts in the fluidic section (camera 54; spectrophotometer 56), processing unit (analyzer 14) that combines the information from the set of sensors in order to make a determination about the plurality of parts, and a set of actuators (diverter 32) configured to effect, based on the determination, a change in a movement of a set of parts from the plurality of parts such that the set of parts is distributed via the fluid to at least one of the at least two branches (Col. 7, L11-13) wherein the path in which the set of parts move is enclosed such that fewer than a predetermined number of parts can enter the volume in space from which the sensors gather information (Fig. 1 shows a closed loop system).

With regards to claim 7, Janda discloses all the elements of claim 1 as outlined above. Janda further discloses a processor (microcontroller 52, part of analyzer 14) configured to receive information from one or more sensors from the set of sensors, the processor further being configured to receive instructions from a memory which when executed configure the processor to perform operations including classification of specified parts from the plurality of parts (Col. 7, L9-11)


With regards to claim 8, Janda discloses all the elements of claim 1 as outlined above. Janda does further discloses including a processor (microcontroller 52) configured to receive information from one or more sensors from the set of sensors the processor further being configured to receive instructions from a memory which when executed configure the processor to perform operations (Col. 6, L9-12). 

With regards to claim 12, Janda discloses all the elements of claim 1 as outlined above. Janda further discloses wherein the parts are smaller than 2.5cm (Col. 5, L33-35; Col. 5, L44-47)

With regards to claim 14, Janda discloses all the elements of claim 1 as outlined above. Janda further discloses where the parts include a metal (Col. 7, L11-13 gives removing gold as an example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janda.

With regards to claim 2, Janda discloses all the elements of claim 1 as outlined above. Janda further discloses wherein one or more sensors from the set of sensors are configured to utilize signals in the electromagnetic spectrum (sensors receive light from light source 58). Janda does not directly disclose a range of wavelength from about 105 to about 10-12 m. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate wavelength based on the properties of the parts being sorted.

With regards to claim 4-6, Janda discloses all the elements of claim 1 as outlined above. Janda further discloses wherein one or more sensors from the set of sensors are configured to utilize signals in the electromagnetic spectrum (sensors receive light from light source 58). Janda does not directly disclose a range of wavelengths. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate wavelength based on the properties of the parts being sorted.

With regards to claim 9, Janda discloses all the elements of claim 1 as outlined above. Janda does not directly disclose using machine learning to classify the parts. However, the Office takes Official Notice that machine learning is known in the art and therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use machine learning to classify parts to improve sorting accuracy.  


With regards to claims 13 and 15, Janda discloses all the elements of claim 1 as outlined above. Janda does not directly disclose wherein the particles include a plastic or a plastic and a metal. However, there is no structure in Janda that would prevent the apparatus for being used for this purpose. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janda as applied to claim 2 above, and further in view of Durack et al. (US 9040304), hereafter Durack.

With regards to claim 3, Janda discloses all the elements of claim 2 as outlined above. Janda does not disclose wherein the one or more sensors are configured to gather directional information about the part.
However. Durack discloses wherein the one or more sensors are configured to gather directional information about the part (Col. 47, L63-67). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use sensors that gather directional information as disclosed by Durack in the device disclosed by Janda in order to determine a timing delay for the actuators to improve sorting accuracy. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janda as applied to claim 1 above, and further in view of Yellepeddi (US 7430273).

With regards to claim 10, Janda discloses all the elements of claim 1 as outlined above. Janda does not disclose where the signals gathered from the sensors are mapped from the time-domain to the space-domain in order to reflect differences in elemental composition in the direction parallel to the flow; thereby forming 2D or 3D maps of spatial composition variations of the parts.
However, Yellepeddi discloses creating a spatial map of elemental composition (Col. 2, L66-Col. 3, L4).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to create a composition map as disclosed by Yellepeddi, using the signals from Janda to ensure accurate classification of the parts.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janda as applied to claim 7 above, and further in view of Vyawahare et al. (US 20200041399), hereafter Vyawahare. 

With regards to claim 11, Janda discloses all the elements of claim 7 as outlined above. Janda does not disclose wherein the processor is configured to use directional information provided from one or more sensors from the set of sensors, the one or more sensors being laid in multiple orientations within the apparatus. 
However, Vyawahare discloses wherein the processor is configured to use directional information provided from one or more sensors from the set of sensors, the one or more sensors being laid in multiple orientations within the apparatus (P0037). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have multiple sensors as disclosed by Vyawahare in order to have a more complete picture of the part, allowing for more accurate classification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653